Title: General Orders, 12 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 12th 1776
Parole Niagara.Countersign Thompson.


An Abstract of the pay of the commissioned Officers of each of the established Regiments, for January, to be deliver’d, as soon as possible to the Adjutant General, signed by the Colonel, or Officer commanding each regiment.
The Director General and Surgeons of the hospital, to proceed in the examination of the regimental Surgeons & Mates, who are required to attend for that purpose, at such time, and place, as may be appointed; of which they will receive timely notice; when the examination is finished, report is to be made of the same, that Commissions may be made out for those, who are approv’d of as duly qualified.
The Colonels in making out the pay Abstracts for their Officers, for January, are to be careful to see that each Officer is charged only from the day of his being appointed.
The General Court Martial of which Col. Phinney was president is dissolved.
